Exhibit 99.1 Mazor Robotics Inc. 189 S. Orange Ave., Suite 1850 Orlando, FL 32801 Tel: 1 (800) 80-MAZOR Fax: (407) 591-3560 usa@MazorRobotics-us.com Mazor Robotics Ltd. PO Box 3104, 7 HaEshel St. Caesarea Park South 3088900 Israel Tel: +-7100 Fax: +-7111 info@mazorrobotics.com Mazor Robotics GmbH Borkstraße 10 48163 Münster, Germany Tel: +49 Fax: +49 Germany@MazorRobotics.com Mazor Robotics Reports First Quarter Financial Results - Total Revenue of $6.4 Million; Recurring Revenue of $3.8 Million Rises 41% Reflecting Increased Utilization - - Conference Call Today at 8:30 AM ET (3:30PM IST) - CAESAREA, Israel – May 10, 2016 – Mazor Robotics Ltd. (TASE: MZOR; NASDAQGM: MZOR), a developer of innovative guidance systems and complementary products, generated revenue of $6.4 million for the first quarter ended March 31, 2016, a 42% increase from the $4.5 million reported for the year-ago first quarter. During the first quarter Mazor received orders for five Renaissance systems, four of which were in the U.S. including one system with the brain module. “Our solid first quarter system sales performance is complemented by the 41% increase in recurring revenue which reflects the continued growth in procedure volume,” commented Ori Hadomi, Chief Executive Officer.“Our results reflect the positive trends we are experiencing in each of our priority areas – growing market footprint, increasing system utilization and product enhancements.Additionally, as we approach 17,000 cases performed and with the promising results from our ongoing clinical studies supporting the benefits of the Renaissance system, I firmly believe Mazor's robotic system will be the standard of care for spine surgeries.As we progress through the year, our team is highly confident about our ability to maintain this momentum and demonstrate growth in 2016.” FIRST QUARTER 2("GAAP") Revenue for the three months ended March 31, 2016 increased 42% to $6.4 million compared to $4.5 million in the year-ago first quarter. U.S. generated revenue more than doubled to $5.6 million compared to $2.7 million in the year-ago first quarter.The Company received orders for four Renaissance systems in the U.S. compared to one system order in the year ago first quarter. International revenue was $0.8 million compared to $1.8 million in the first quarter of 2015. Recurring revenue from system kit sales, services and other increased to $3.8 million in the first quarter of 2016, representing a 41% increase compared to $2.7 million in the first quarter of 2015, mainly attributed to increased utilization of the Renaissance system. The Company’s gross margin for the three months ended March 31, 2016 was 74.2%. Total operating expenses were $10.0 million compared to $8.5 million in the first quarter of 2015, primarily reflecting the Company’s increased investments in sales, marketing and R&D activities. Operating loss was $5.2 million compared to an operating loss of $5.1 million in the year-ago first quarter. Net loss for the first quarter of 2016 was $5.1 million, or $0.12 per share, compared to a net loss of $5.2 million, or $0.12 per share in the year-ago first quarter. Cash used in operating activities was $2.9 million compared to $4.2 million used in last year’s first quarter. The decrease is mainly due to collection from customers through the period. As of March 31, 2016, cash, cash equivalents and investments totaled $37.6 million. FIRST QUARTER 2-GAAP BASIS The tables below include reconciliation of the Company’s GAAP results to non-GAAP results. The reconciliation relates to non-cash expense in the amount of $0.9 million with respect to share-based payments recorded in the first quarter of 2016. On a non-GAAP basis, the net loss in the first quarter of 2016 was $4.2 million, or $0.10 per share, compared to $4.4 million, or $0.11 per share, for the first quarter of 2015. CONFERENCE CALL INFORMATION The company will host a conference call to discuss these results on Tuesday, May 10, 2016, at 8:30 AM ET (3:30 PM IST). Investors within the United States interested in participating are invited to call 877-269-7756.Participants in Israel can use the toll free dial-in number ll other international participants can use the dial-in number 201-689-7817. A replay of the event will be available for two weeks following the conclusion of the call. To access the replay, callers in the United States can call 877-660-6853 and reference the Replay Access Code: 13636087. All international callers can dial 201-612-7415, using the same Replay Access Code. To access the webcast, please visit www.mazorrobotics.com and select ‘Investor Relations.’ Use of Non-GAAP Measures In addition to disclosing financial results calculated in accordance with generally accepted accounting principles in conformity with International Financial Reporting Standards (GAAP), this press release contains non-GAAP financial measures for gross profit, operating expenses, operating loss, net loss and basic and diluted earnings per share that exclude the effects of non-cash expense of share-based payments. Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding the Company’s performance that enhances management's and investors' ability to evaluate the Company's net income and earnings per share and to compare them to historical net income and earnings per share. - 2 - The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when operating and evaluating the Company’s business internally and therefore decided to make these non-GAAP adjustments available to investors. About Mazor Mazor Robotics (TASE: MZOR; NASDAQGM: MZOR) believes in healing through innovation by developing and introducing revolutionary robotic-based technology and products aimed at redefining the gold standard of quality care. Mazor Robotics Renaissance®Guidance System enables surgeons to conduct spine and brain procedures in a more accurate and secure manner. For more information, please visit www.MazorRobotics.com. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other securities laws. Any statements in this release about future expectations, plans or prospects for the Company, including without limitation, statements regarding the Company’s ability to maintain momentum and demonstrate growth in 2016, and other statements containing the words “believes,” “anticipates,” “plans,” “expects,” “will” and similar expressions are forward-looking statements.These statements are only predictions based on Mazor's current expectations and projections about future events. There are important factors that could cause Mazor's actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include, but are not limited to, the impact of general economic conditions, competitive products, product demand and market acceptance risks, reliance on key strategic alliances, fluctuations in operating results, and other factors indicated in Mazor's filings with the Securities and Exchange Commission (SEC)including those discussed under the heading "Risk Factors" in Mazor’s annual report on Form 20-F filed with the SEC on May 2, 2016 and in subsequent filings with the SEC. For more details, refer to Mazor's SEC filings.Mazor undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. U.S. Contacts: EVC Group Michael Polyviou/Doug Sherk - Investors mpolyviou@evcgroup.com; dsherk@evcgroup.com 212.850.6020; 646-445-4800 David Schemelia – Media dave@evcgroup.com - 3 - Mazor RoboticsLtd. CONSOLIDATED STATEMENT OF PROFIT OR LOSS (in thousands, except per share data) Three month period ended March 31, (Unaudited) (Unaudited) Revenue $ $ Cost of revenue $ $ Gross profit $ $ Operating costs and expenses: Research and development $ $ Selling and marketing $ $ General and administrative $ $ Total operating costs and expenses $ $ Loss from operations $ ) $ ) Financing income (expenses), net $ $ ) Loss before taxes on income $ ) $ ) Income tax expense $
